Citation Nr: 1621646	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  08-12 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to a higher initial rating for headaches, rated as 0 percent disabling prior to June 7, 2010, and rated as 30 percent disabling thereafter.  

2.  Entitlement to an initial compensable rating for synovitis, patellofemoral syndrome, status post-operative arthroscopy with osteoarthritis, right knee.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to February 23, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

These claims come before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that granted service connection for headache and right knee disabilities; effective November 17, 2006 with noncompensable ratings assigned.  The Veteran's claims file has since been transferred to the VARO and Insurance Center in Philadelphia, Pennsylvania. 

The Veteran testified during a video conference hearing held before the undersigned in December 2009.  A transcript of the hearing has been associated with the Veteran's claims file.   During the hearing and in a VA Form 21-4138 (Statement In Support Of Claim) submitted that day, the Veteran raised claims of entitlement to service connection for depression, including as secondary to service-connected bruxism due to trauma, high blood pressure and a right ankle disorder; entitlement to an rating in excess of 10 percent for gastroesophageal reflux disease (GERD); and sought to reopen a claim for service connection for sleep apnea.  These issues have been previously referred to the agency of original jurisdiction for adjudication.  Cf. 38 C.F.R. § 3.155 (2015) (effective March 24, 2015) (requiring that claims and notices of disagreement be filed on standard forms).

The headache issue was remanded by the Board in February 2010 for additional development.  The right knee issue was omitted from the remand, but some of the directed development pertained to that issue.  The Board in February 2010 also found that TDIU was an element of the initial rating claim on appeal, Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded that issue as well.  In January 2013, the RO granted entitlement to TDIU, effective February 23, 2012.

In April 2014, these matters were remanded for additional development. 


FINDINGS OF FACT

1. Prior to June 7, 2010, the Veteran had frequent prostrating headaches that were not prolonged and without severe economic inadaptability.

2.  For the period beginning June 7, 2010, the Veteran's service-connected headaches have not been very frequent completely prostrating and prolonged and have been productive of severe economic inadaptability.

3.  For the appeal period, the Veteran's service-connected right knee disability has been manifested by subjective complaints of pain, with full range of motion in the knee and no instability observed on examination.

4.  The Veteran's service-connected disabilities precluded substantially gainful employment from October 26, 2011.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for headaches were met from the effective date of service connection to June 6, 2010; and the criteria for a 50 percent rating have been met since June 7, 2010.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.7, 4.124a, Diagnostic Code (Code) 8100 (2015).

2.  The criteria for an initial compensable disability rating for the service-connected right knee disability have not been met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. § 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2015).

3.  The criteria for entitlement to TDIU were met beginning October 26, 2011, but not before.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

The Veteran's appeals arise from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no further notice is needed under VCAA.

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was afforded VA examinations in connection with the claim decided herein in December 2014.  In this regard, the Board notes that the examiner reviewed the Veteran's medical history and claims file and offered reasoned opinions based on a review of the relevant evidence. 

In April 2014, the matters decided herein were remanded for additional development, to include VA examinations for his headaches and right knee.  The Board also requested an opinion regarding the TDIU claim and additional development regarding when the Veteran became unemployable.  The Veteran was afforded VA examinations in connection with these claims in July 2014 and December 2014 that addressed the criteria for deciding the claims.  The Veteran was also provided notice regarding the additional information requested by the Board in an April 2014 letter; however, he did not respond.  There has been substantial compliance with the terms of the Board's remand requests.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  In the present case, the undersigned fully identified the issues on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).

II.  Initial Ratings.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5105(b); 38 C.F.R. § 4.3.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which the case the claim is denied.  Gilbert, 1 Vet. App. at 55.

A.  Headaches. 

The Veteran's service-connected headaches are currently rated as noncompensable prior to June 7, 2010, and 30 percent thereafter under 38 C.F.R. § 4.124a, Diagnostic Code 8100. 

Diagnostic Code 8100 provides ratings for migraines.  With very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, a 50 percent rating is assigned.  With characteristic prostrating attacks occurring on an average once a month over the last several months, a 30 percent rating is warranted.  With characteristic prostrating attacks averaging one in two months over the last several months, a 10 percent rating is warranted.  And with less frequent attacks, a 0 percent rating is to be assigned.  38 C.F.R. § 4.124a, Code 8100.

At an October 2006 examination, the Veteran reported headaches since an in-service injury when a heavy hatch on a vehicle hit him on the head.  During the first year the Veteran had headaches about five times per week.  These became less severe and less frequent over time but he was still indicated to have one or two headaches each week. The examiner did not report whether the headaches were prostrating.

The Veteran was seen in November 2008 for an examination.  He had a history of headaches that occurred approximately seven times a week.  They were left frontal in location, lasting 15 minutes in duration, but could be incapacitating during the brief durations they occurred.  The headaches were associated with photophobia.  The Veteran took medication for headaches.  The diagnosis was non-prostrating headaches/ migraine headaches "as described above."

In December 2009, the Veteran testified that following discharge from the service, he worked as a digital technician but the headaches were so bad he would have to rest in his car; and he had had to leave this employment.   He obtained government employment, but had been unsuccessful in the probationary period due to frequent medical appointments to treat gastroesophageal reflux disease (GERD).  GERD has been service connected since November 17, 2006.

At a June 2010 VA examination the Veteran was noted to have headaches approximately twice a day and lasted about 40 minutes.  The headaches were frontal and were productive of severe throbbing pain.  The Veteran indicated that he needed to lie down during the course of his headaches.  He continued to take medication and had to lie down during the headaches.  The diagnosis was prostrating migraine headaches.

A February 7, 2012 examination report notes that the Veteran had a history of migraines.  He was again diagnosed as having migraine headaches.  They occurred approximately daily and lasted approximately 1-1 1/2 hours.  The Veteran took aspirin for headaches, which were associated with mild nausea photophobia, but no vomiting and no sensory symptoms.  He was able to function during the course of these headaches, which were indicated to be non-prostrating.  Examination was normal with functional headaches that were no impairing functional capacity.  The diagnosis was non-prostrating migraine headaches.

At a February 23, 2012 VA examination, it was noted that the Veteran suffered head injury in service and developed headaches thereafter.  He was found to have migraine headaches and had been prescribed medication for the condition.  The headaches were noted to have begun about 8 months after a TBI suffered in 1995.  They occurred one or two times per week and lasted a couple of hours.  There was no associated nausea, vomiting or dizziness, and no sensitivity to noise, although there was some sensitivity to light.  

The headaches were prostrating several times a week.  Headaches and seizures associated with the service connected traumatic brain injury impacted his ability to work to at least a moderate degree and curtailed his military career and ability to work in the civilian sector.

Finally, the Veteran was examined in June 2014.  The examiner noted that the Veteran's entire file was reviewed.  The examiner noted that the Veteran had been diagnosed as having migraine headaches in 1996 and currently reported frequent headaches.  

The Veteran reported nausea but denied vomiting due to headaches.  He also indicated that he had light sensitivity with headaches.  The headaches were daily and are throbbing in nature.  He continued to take medication for this condition.  The Veteran had characteristic prostrating attacks of migraine/non-migraine headache pain once every month.  He did not have very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms related to any condition.  An MRI dated June 28, 2011 was unremarkable with no pathologic areas of susceptibility.  The examiner opined that the headaches condition did not impact the Veteran's ability to work.  

Analysis

The evidence prior to June 7, 2010 shows that the Veteran was experiencing prostrating attacks that occurred frequently; but were not prolonged inasmuch as they only lasted for 15 minutes.  While the Veteran's testimony suggests some economic inadaptability, in that they caused him to change jobs, he did not report inadaptability during the period prior to June 7, 2010, once he did change employment.  Accordingly, the criteria for a 30 percent rating were met during the period prior to June 7, 2010.

The evidence for the period beginning June 7, 2010 shows that headaches remained frequent, but became more prolonged.  The 2012 examiner noted significant economic inadaptability.  The disability for the period since June 7, 2010 has most closely approximated the criteria for the maximum 50 percent rating.

B.  Right Knee.

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use).  See 38 C.F.R. § 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation and Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible. It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability. Additionally, under VAOPGCPREC 9-2004 (September 17, 2004), separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for limitation of flexion and limitation of extension of a single knee joint.

Under Diagnostic Code 5257, which evaluates recurrent subluxation or lateral instability, a 10 percent rating is warranted for slight impairment, 20 percent rating is warranted for moderate impairment, and a 30 percent rating is warranted for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Under rating criteria pertaining to limitation of motion of the knee, a noncompensable rating is warranted if flexion is limited to 60 degrees, a 10 percent rating is warranted if flexion is limited to 45 degrees, a 20 percent rating is warranted if flexion is limited to 30 degrees, and a 30 percent rating is warranted if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension under Diagnostic Code 5261 is rated as noncompensably disabling if extension is limited to 5 degrees, as 10 percent disabling if extension is limited to 10 degrees, as 20 percent disabling if extension is limited to 15 degrees, as 30 percent disabling if extension is limited to 20 degrees, as 40 percent disabling if extension is limited to 30 degrees, and as 50 percent disabling if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

If arthritis is present, Diagnostic Code 5010 rates disabilities analogously to Diagnostic Code 5003, for degenerative arthritis.  See 38 C.F.R. § 4.71a.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Upon examination in October 2006, the Veteran reported that he twisted his right knee in 1995 and when this pain did not respond to conservative therapy, he had an arthroscopic procedure done in 1997.  This was negative except for a mild meniscal tear and nothing was repaired except a slight shaving of the meniscus.  

The Veteran reported that his knee pain continued with prolonged physical therapy and multiple trials of anti-inflammatories.  An August 2006 examination of the right knee was unremarkable and the diagnosis was synovitis right knee.  More specific findings, such as ranges of motion, were not reported.  X-rays were within normal limits.  

The Veteran failed to report for a VA examination in November 2008, due to having been in an accident.  The examination was rescheduled for a date in February 2009, but he again did not report.  

In December 2009, the Veteran testified that following discharge from service his knee disability had interfered with employment.  

The Veteran was again examined for a right knee examination in June 2014.  He reported pain in both knees that increased with prolonged activity, kneeling and stair climbing.  The knees occasionally swelled, would give out and cause him to fall.  His medical records were reviewed and he was diagnosed as having patellofemoral syndrome.  

On examination there was no anterior, posterior or medial- lateral instability of the right knee, and there was no evidence, or history, of recurrent patellar subluxation/dislocation.  

The Veteran was noted to have never had shin splints and had never had a meniscectomy.  He did not use any assistive device and there was no degenerative or traumatic arthritis of the right knee.  The examiner also found that the right knee condition did not impact the Veteran's ability to work.  

Range of motion was flexion to 115 degrees, and extension to 0 degrees, with no objective indications of pain and no additional limitation of motion upon repetitive testing. Strength was 5/5 and there was no instability.  The Veteran was noted to have had arthroscopic surgery with no residuals.  

The Veteran's outpatient treatment records do not indicate symptoms associated with the Veteran right knee disability that are more severe than those noted in the Veteran's examination reports above. 

In this case, the Veteran's right knee disability is rated on the basis of arthritis and limitation of motion.   Diagnostic Codes 5003, 501.  A 10 percent rating is provided when there is X-ray evidence of arthritis with objective evidence of limitation of motion.

The Veteran has not had compensable limitation of motion under Diagnostic Codes 5260 or 5261; and although he is service connected for arthritis, there has been no X-ray evidence of such involvement.  Nonetheless VA policy is to recognize actually painful joints as warranting the minimum compensable rating.  38 C.F.R. § 4.59.  Here, the Veteran has reported pain in the knee and had noncompensable limitation of flexion on the most recent examination.  Earlier examinations do not clearly contradict these findings.  Accordingly, a 10 percent rating is warranted since the effective date of service connection.

In order warrant a higher rating, flexion must be limited to 45 degrees or extension to 10 degrees.  The most recent VA examination did not show painful motion and the Veteran was not found to have flare-ups.  His strength in flexion and extension was normal.  He did not have additional limitation of motion after repetition, and the only functional loss was the documented movement. 

The Veteran's reports of the knee giving way occasionally, suggest instability; but testing has shown normal ligaments and no instability.  His reports are less probative than the objective testing and examination.  Hence a separate rating unde DC 5257 is not warranted.


In addition, there was no instability, subluxation, ankylosis, or other symptoms warranting a higher evaluation under related Diagnostic Codes 5256 or 5257.  

The Veteran has not had removal of the semilunar cartilage (meniscus); nor have there been any reports that it was dislocated.  The Veteran has reported a history of torn meniscus, but no current disability has been shown at any time since the effective date of service connection.  Accordingly, separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5258 or 5259 are not warranted.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than the assigned non-compensable rating after a review of the medical file.  

C.  Extraschedular Consideration

Regarding the increased rating claims on appeal, the Board has considered whether such matters should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321. 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a particular service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111,115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, comparing the Veteran's disability level and the symptomatology of his headaches and right knee disability to the Rating Schedule, the degree of disability manifested by the various complaints discussed in the decision above is wholly encompassed or covered by the Rating Schedule, which provides for higher ratings for more severe symptoms or related symptoms.  It has not been shown that the Veteran experiences any symptomatology not already encompassed or covered in the Rating Schedule.  The Board also notes that the record does not show that the Veteran has required hospitalization to treat his disabilities.  

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Court of Appeals for the Federal Circuit (Federal Circuit) held that the Board must consider the cumulative impact of all service-connected disabilities under consideration when assessing whether extraschedular consideration is considered.  Under Johnson, a veteran may be entitled to "consideration under 38 C.F.R. § 3.321(b) for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The combined effects extraschedular rating is meant to fill the gap between the schedular combined rating and a total rating.  The combined effects extraschedular rating would not be for consideration for the period when TDIU was in effect.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

In light of the foregoing, the Board finds that the assigned schedular ratings are adequate and no referral for an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1) for his headaches and right knee disabilities.

III.  TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. For purposes of this section, disabilities of a common etiology will be considered a single disability.  38 C.F.R. § 4.16(a).

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Consideration will be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 363. 

For purposes of entitlement to TDIU, marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16.  Generally, marginal employment shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  38 C.F.R. § 4.16(b).  Marginal employment may be held to exist on a "facts found basis" even when earned annual income exceeds the poverty threshold, including but not limited to "employment in a protected environment such as a family business or sheltered workshop."  38 C.F.R. § 4.16(b).  Further, a Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385   (Fed. Cir. 2001).

Here, service connection is in effect for epilepsy (60%), depression (50%), headaches (30%), left knee, GERD, bruxism, right ankle and right wrist (each at 10%), right knee, scars, hypertension, and TBI (each at 0%).  He is evaluated at a combined 90% from November 20, 2009, and a combined evaluation of 60% prior to that.  As such, the Veteran has met the percentage requirements of 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.25(a).

In this case, since the Veteran's discharge from the military, the evidence indicates that he worked two jobs, the first for approximately one year with Cannon Business Machines repairing copy machines.  The Veteran reported that he could perform this job until a seizure disability grew more severe and he could no longer drive.  He then worked for the Philadelphia VAMC in the Neurology department scheduling appointments.  The Veteran reported that he had to stop this work due to his seizures, indicating that he had started having seizures at work.  

A December 2014 VA examiner indicated that the Veteran stopped working in 2012, but other correspondence in the Veteran claims file indicates that he quit working on October 26, 2011.  The Veteran reported to the VA examiner that he then started computer school, but again had to stop due to seizure activity.  

The Veteran was afforded a VA examination on February 23, 2012 in connection with his claims.  In this examination, the examiner stated that the Veteran's seizures and headaches impacted the Veteran's ability to work to a moderate extent.  These disabilities were noted to have curtailed his military career and also his ability to carry out a job in the civilian sector.

In order to determine whether the Veteran was unemployable prior to February 23, 2012, the Veteran was afforded a VA examination dated in December 2014.  The examiner examined the Veteran, reviewed the claims file, and concluded that the Veteran had not at any time been unemployable and that his service-connected disabilities would not prevent him from working.  The examiner also found that the Veteran would not be able to work in a job comparable to those that he performed while in the military.  He was found to be impaired by his seizures, but not totally disabled.  The examiner found that the Veteran could work with accommodations and that he may require a quiet minimally stressful sedentary job.  The examiner reviewed each of the Veteran's service-connected disabilities when rendering the opinion.  No opinion, however, was afforded on the affect the Veteran's depression.

The Veteran has been afforded multiple other VA examinations in connection with his various disabilities.  Limitations on the Veteran's ability to function, including difficulty in walking and lifting among other affects, were noted.  None of the Veteran's disabilities, however, were indicated to preclude substantially gainful employment in part or in whole.  

Based on the foregoing, and affording the Veteran the benefit of the doubt, individual unemployability from the October 26, 2011 is warranted.  This is the last day the Veteran reported working at the Philadelphia VAMC.  The record prior to this date indicates that the Veteran was working in a responsible position at the VAMC and there is no suggestion that this employment was marginal.  Since that date, the Veteran testified that his seizure disability had worsened to the extent that he was having seizures at work.  While the December VA examiner indicated that the Veteran could work with accommodations, the Board finds that seizure activity on the job would likely prevent the Veteran from being unable to maintain substantially gainful employment.  For these reasons, entitlement to a TDIU is warranted as of October 26, 2011.  However, as the Veteran was gainfully employed prior to this date, the Board finds that entitlement to individual unemployability prior to this date is not warranted.  

The Veteran's unemployability is the product of the combination of several of his service connected disabilities, including headaches, seizure or TBI, and GERD as well as a depressive disorder that by itself is rated 50 peccant disabling.  Accordingly, the record does not raise the issue of entitlement to special monthly compensation at the housebound rate.  Cf. Bradley v. Peake, 22 Vet App 280 (2008).


ORDER

An initial 30 percent rating for headaches prior to June 7, 2010, and 50 percent beginning June 7, 2010 is granted.

Entitlement to an initial 10 percent rating for synovitis, patellofemoral syndrome, status post-operative arthroscopy with osteoarthritis, right knee since the effective date of service connection, is granted.

Entitlement to a TDIU is granted from October 26, 2011.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


